Citation Nr: 1013002	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including major 
depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to July 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued 
by the Regional Office (RO) in Atlanta, Georgia that denied 
service connection for PTSD.   

While the only psychiatric disorder for which the Veteran 
claimed service connection was PTSD his VA treatment records 
reflect that, at times, he was also diagnosed with 
depression.  It is unclear whether the diagnosed depressive 
disorder is secondary to PTSD or if it has a separate and 
distinct etiology.  Depression could account for at least 
some of the symptoms for which the Veteran was seeking 
benefits.  Therefore, the Veteran's claim must be deemed to 
include service connection for depression and any other 
acquired psychiatric disorder that could be productive of 
his symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 
(2009).  Therefore, the issue of service connection for an 
acquired psychiatric disorder other than PTSD was added to 
the title page herein.

The Board notes that the Veteran requested a hearing before 
a travelling Member of the Board.  However, the Veteran 
failed to appear for his hearing.  Initially, there was some 
confusion about the Veteran's address so the Board remanded 
this matter in February 2008 to ensure that notice of the 
time and place of his hearing was sent to the Veteran's 
then-current address.  This was accomplished, but the 
Veteran again failed to appear for his hearing.  He provided 
no explanation for his failure to appear.  Therefore, his 
request for a hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran did not participate in combat with the enemy and 
has not been diagnosed with PTSD based on a verified 
noncombat stressor.


CONCLUSION OF LAW

PTSD was not caused or aggravated by a disease or injury 
that occurred during the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and West Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate his or her 
claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  
In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  The Board notes that 
38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing 
of the notice may be cured by sending proper notice prior to 
a re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, 
is required to meet the VCAA's notification requirements.  
Id at 1320.  However, VCAA notification does not require a 
pre-adjudicatory analysis of the evidence already contained 
in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006).   

During the pendency of this claim, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 
2003, prior to the initial rating decision that is appealed 
herein, which explained what the evidence needed to show in 
order to establish service connection for PTSD.  The letter 
informed the Veteran that, unless he was a combat Veteran or 
a prisoner of war (POW), his claimed stressor would have to 
be corroborated and informed him of the information 
necessary to enable VA to attempt to verify the Veteran's 
alleged stressors.  This letter also explained the 
respective duties of VA and the claimant with respect to 
producing evidence in support of the claim.  

In July 2005, after the Veteran appealed the denial of his 
claim by the RO, he Veteran was sent a second letter.  In 
addition to explaining again the respective duties of VA and 
the claimant with respect to obtaining evidence, the letter 
specifically requested that the claimant complete a PTSD 
stressor questionnaire and identify all treatment that he 
received for PTSD. His claim was thereafter readjudicated in 
an April 2007 Supplemental Statement of the Case (SSOC).

While the Veteran was not sent the notice required by 
Dingess with respect to his claim for service connection for 
PTSD, the error was harmless with respect to this issue; 
service connection is denied herein so no rating or 
effective date will be assigned. 

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record 
evidence including VA treatment records, service treatment 
records, service personnel records, private medical records 
pertaining to the Veteran's various physical ailments, and 
written statements that were submitted by the Veteran.  
Although the Veteran was requested to provide more specific 
stressor information, he failed to do so.  

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA, and that any 
notice errors that occurred were harmless.



Stegall

The Board recognizes that this case was the subject of a 
prior Board remand and that, as such, the Veteran is 
entitled to substantial compliance with the instructions set 
forth in that remand.   See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with).  

In this case, the Board previously remanded the case because 
it appeared that the notice informing the Veteran of the 
time and place of his hearing was sent to a former address 
in Georgia although correspondence from the Veteran 
indicated that he had moved to Kentucky.  Therefore, it was 
unclear whether the Veteran received the notice of his 
hearing.  The Board remanded the matter to give the Veteran 
another opportunity to appear at a personal hearing at the 
RO, instructing the RO to send notice of the time and date 
of the newly scheduled hearing to the Veteran's current 
address.  The claims file and the Board's research indicates 
that while the claim was on appeal the Veteran returned to 
his previous Georgia residence.  He was notified of the 
hearing at that address, and the notification letter was not 
returned as undeliverable.  Therefore, the Board finds that 
the instructions that were set forth in its February 2008 
remand were substantially complied with.  Dymant v. West, 13 
Vet. App. 141, 146-47 (1999). 

Service Connection for PTSD

The Veteran contends that he has PTSD as a result of his 
military service in Vietnam during the Vietnam War.  

Service connection may be granted for a disability resulting 
from a disease or injury that is incurred in, caused by, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to establish a right to compensation for a 
present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

However, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), medical evidence linking current symptoms 
to an in service stressor, and credible supporting evidence 
that the claimed in service stressor actually occurred.  38 
C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
was a POW or "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993).  If the evidence shows that the Veteran engaged in 
combat with the enemy or was a prisoner of war (POW) and the 
claimed stressor is related to those experiences, in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, her lay testimony alone may establish the 
occurrence of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor is 
unrelated to the Veteran's combat or POW experiences, some 
evidence corroborating the Veteran's lay statements is 
required in order to establish that an in service stressor 
actually occurred.  

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases where the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
C.F.R. 3.304(f)(1).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(3).  VA will 
not deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavior changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

The Board reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
all of the evidence submitted by the Veteran or obtained on 
her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in 
the claim file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000). 

On his initial claim form, filed in November 2003, the 
Veteran alleged that he had PTSD because he was in Vietnam 
for three tours, was in combat, saw trucks going off cliffs 
during rocket attacks, and saw people get killed.  One of 
these people was "Sgt. Hoarsley."  The Veteran did not 
provide approximate dates or locations of any of these 
events.  

In a written statement dated in July 2004 the Veteran 
contended that since he had several medals related to his 
Vietnam service and was in receipt of Combat Related Special 
Compensation (CRSC) from the service department, he should 
not be required to provide additional stressor information 
but would do so if necessary.  However, despite being sent a 
letter in July 2005 that explained the type of information 
that was necessary to verify an in-service stressor, the 
Veteran failed to provide any information other than the 
time periods that he served in Vietnam.  He failed to ever 
provide any additional information about his claimed 
stressors to the RO.

The Veteran's VA treatment records indicate that he was 
diagnosed with PTSD.  In October 2002 the Veteran informed 
his psychiatrist that he was in combat in Vietnam, 
experienced incoming fire and sniper fire, transported body 
bags, and saw trucks hit by rockets.  A September 2003 
treatment record reflects that the Veteran told one of his 
treating providers that he was under fire, transported body 
bags, and "witnessed many casualties."  The treatment 
records do not reflect any further details concerning these 
events.

The Veteran's service records indicate that he participated 
in an Operation at Da Nang in May 1965, Vietnam Counter-
Insurgency Operations from November 1966 to October 1967, 
and an operation in Da Nang from July 1968 to August 1969.  
It is unclear what portion of time the Veteran actually 
spent in Vietnam in connection with these operations or what 
his role was.  The Veteran's service records reflect that 
his primary military occupational specialty (MOS) was 
warehouseman during this period of time, although he 
subsequently served in other positions such as recruiter and 
career advisor.  

None of the personnel documents in the Veteran's file 
reference his participation in combat, although two enlisted 
performance reports (EPR) noted that he was serving in a 
"combat zone" or a "combat area."  Both of these EPRs 
referenced the Veteran's duties as being in supply.  

The Board notes that a service member's presence in a combat 
zone or participation in a campaign or expedition is 
insufficient to establish that he or she actually engaged in 
combat with the enemy. See VAOPGCPREC 12-99.  In that 
opinion, VA's Office of General Counsel defined the phrase 
"engaged in combat with the enemy" as personal participation 
in a fight or encounter with a military foe or hostile unit 
or instrumentality. The Office of General Counsel 
specifically opined that fact that the appellant served in a 
combat zone does not mean that that the Veteran engaged in 
combat with the enemy and that a general statement in a 
Veteran's service personnel records referencing 
participation in a particular operation or campaign does 
not, in itself, establish that the Veteran engaged in combat 
with the enemy.  Id.  This is because these terms encompass 
both combat and non-combat activities. Id. 

Whether or not a Veteran engaged in combat with the enemy 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of 
evidence. Id.   

Here, the Veteran's service records do not confirm that he 
engaged in combat with the enemy. While the Veteran received 
the Vietnam Service Medal with 2 stars, the Vietnam Campaign 
Medal, and the Cross of Gallantry with Palm (a unit award), 
these are not combat related awards or decorations.  The 
Veteran's service records do not reflect that he received 
any such awards or decorations.  While the Board 
acknowledges the Veteran's assertion that his is a combat 
Veteran, this assertion, alone, is insufficient to establish 
this fact in light of the absence of corroboration in his 
service records.  

Moreover, while the Veteran was granted combat related 
special compensation (CRSC), the Board notes that a service 
department's finding that the Veteran met the criteria for 
CRSC does not establish that he participated in combat with 
the enemy.  The criteria for CRSC do not require a Veteran 
to have actually engaged in combat.  

The Board is also aware that the Veteran's mental health 
providers diagnosed his PTSD as "combat related."  This 
after the fact designation does not establish that the 
Veteran actually engaged in combat with the enemy as that 
term is defined in the applicable regulations.  A medical 
provider's bare transcription of a Veteran's lay statement, 
without additional comment, is not transformed into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board also notes that the Court specifically 
held that "credible supporting evidence of an in-service 
stressor cannot consist solely of after-the fact medical 
nexus evidence." Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  See also Cohen  v. Brown, 10 Vet. App. 128, 145 
(1997) ("An opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of the stressor.")  While, in this 
case, the Veteran's VA treatment records reference his 
participation in combat rather than attempting to 
corroborate any particular stressor, the Board finds that 
the logic applied in Moreau and Cohen should similarly apply 
here, where the designation of the Veteran's diagnosed PTSD 
as "combat related" is based on an after-the-fact medical 
examination of the Veteran.  Furthermore, it is unclear 
whether the Veteran's treatment providers use of the term 
"combat" encompasses the definition of that term which is 
set forth in VAOCGPREC 12-99.  

When a Veteran reports participation in combat, the Board 
must comment on reasons why his unsupported account of 
combat is not deemed to be credible for the purpose of 
verifying such combat.  In this case, the Board finds the 
Veteran's account to be not credible because it is 
inconsistent with his military occupational specialty during 
his service in Vietnam as documented in service personnel 
records relating to that period.  Not only are there no 
affirmative indices of combat such as awards, decorations 
and/or wounds received, but there is no indication of combat 
participation anywhere in the  Veteran's extensive service 
personnel record, including in such documents as formal and 
informal fitness reports, unit-level letters of 
commendation, etc. 

Insofar as the evidence does not support the Veteran's 
participation in combat with the enemy and he did not meet 
any of the other criteria for a waiver of the stressor 
verification requirements, service connection for PTSD may 
not be granted absent a verified stressor.  While the 
Veteran was repeatedly informed about the information that 
was necessary in order for VA to contact the appropriate 
service department or agency to attempt to corroborate the 
Veteran's claimed stressors, including the approximate dates 
and places of the events in question, the Veteran repeatedly 
declined to provide this information.  Moreover, while the 
Veteran identified one of the persons he claims that he saw 
killed by last name and rank he did not provide any other 
details concerning this event, including the approximate 
time that this occurred (or even the year that it occurred), 
where it occurred, or the unit to which the service member 
was assigned when he was killed.  Thus, the information 
provided is insufficient for the service department or other 
appropriate agency to attempt to verify.

Insofar as the Veteran's claimed stressors are incapable of 
verification, his claim for service connection for PTSD must 
be denied.  


ORDER

Service connection for PTSD is denied.


REMAND

As was noted in the introduction, the Veteran's VA treatment 
records indicate that he was diagnosed with depression in 
addition to PTSD.  The treatment records are not entirely 
clear concerning the etiology of the Veteran's depression, 
including whether it was caused by his diagnosed PTSD or 
developed for some other reason.  Insofar as the Court had 
not yet decided Clemons, 23 Vet. App 1, at the time the RO 
completed its development of this case, the RO did not 
develop or adjudicate the Veteran's issue of service 
connection for depression.  Therefore, the case must be 
remanded to enable the RO/AMC to develop and adjudicate this 
issue. 

Additionally, upon remand, the Veteran should be provided 
with the notice required by Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be sent a new VCAA 
letter that complies with the requirements 
concerning notification of how VA assigns 
disability ratings and effective dates 
that are set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should conduct all needed 
development pertaining to the Veteran's 
implied claim for service connection for 
an acquired psychiatric disorder other 
than PTSD to include depression.  

The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine 
whether he has a psychiatric disorder that 
is separate and distinct from his PTSD.  
The examiner must review that claims file 
and state that this was done in his or her 
report.  If the examiner diagnoses a 
psychiatric disorder other than PTSD, he 
or she should explain whether this 
disorder was caused by the Veteran's PTSD.  
If the answer to this question is in the 
negative, the examiner should set forth 
his or opinion concerning the etiology of 
the psychiatric disorder, including 
whether it was at least as likely as not 
(at least 50 percent likely) caused by the 
Veteran's military service.  The examiner 
should fully explain the rationale for  
his or her conclusions in the report of 
examination.  

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto 
before the case is returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


